



COURT OF APPEAL FOR ONTARIO

CITATION: Howard v.
    Attorney General of Canada, 2019 ONCA 351

DATE: 20190501

DOCKET: C65276

Lauwers, Pardu and Nordheimer JJ.A.

BETWEEN

Lance Howard and Catherine
    Bradbury

Applicants (Appellants)

and

Attorney General of Canada

Respondent (Respondent)

Lance Howard and Catherine Bradbury, acting in person

Nancy Arnold, for the respondent

Heard: April 12, 2019

On appeal from the
    judgment of Justice A. Duncan Grace of the Superior Court of Justice, dated February
    1, 2018, with reasons reported at 2018 ONSC 785.

REASONS FOR DECISION

[1]

The appellants originally attempted to commence a proceeding by filing a
    Notice of Constitutional Question, but this is not an originating process under
    the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194. The appellants
    were eventually ordered to file a Notice of Application, which they did.
    However, they did not file an affidavit in support of their Notice of
    Application. They were subsequently ordered to do that as well. In response,
    the appellants filed what they described as an Affidavit of Claim. The matter
    came on before the application judge for hearing. He noted that the affidavit
    failed to set out any factual foundation for their claim.

[2]

The appellants complain that they were not treated fairly, more
    specifically, that they were not given special consideration given that they
    are not represented. This complaint does not find any foundation in the record.
    The appellants were provided with ample opportunity to file proper material
    with a proper foundation and they failed to do so.

[3]

We share the application judges perplexity at the case put forward by
    the appellants. They were born in Canada, according to their factum, and, it seems,
    continue to reside here. No other facts are alleged or, it seems on reflection,
    are necessary to their core arguments.

[4]

The appellants distinguish between the geographic land mass known as
    Canada, and something called the Juristic Federal Unit Canada. It is not
    clear if the appellants consider themselves to be citizens of Canada, whatever
    their legal status might be under the laws of Canada.

[5]

The appeal book and
    compendium contains a five-page statement setting out each of the propositions
    to which the appellants subscribe. Perhaps the best short description of their
    summative position is found in the following text:

There are different classes of
    persons in operation in federal and provincial law, each with their own set of
    rights, privileges, duties and obligations. Legislative statutes apply to
    designated classes of persons only, to extend statutory control without
    violating the Charter and international covenants. The government presumes that
    we are citizens (or other classes of persons), however, we get to choose. Under
    full legal capacity as guaranteed by the Constitution, we are not required to
    accept arbitrary designations and, therefore, are not bound by these provisions
    of statutory enactments which violate our fundamental rights.

[6]

The appellants assert that as human beings, they have the right recognized
    in and guaranteed by s. 7 of the
Canadian Charter of Rights and Freedoms
to choose their relationship with the Juristic Federal Unit Canada. The
    result of such a choice is that an individual is either inside or outside the
    jurisdiction of the Juristic Federal Unit Canada and the Appellants claim they
    have the liberty to choose.

[7]

Drawing on some Supreme Court of Canada precedents, the appellants
    assert that the liberty interest protected by s.7 must be interpreted broadly
    and in accordance with the principles and values underlying the Charter as a
    whole and that it protects an individuals personal autonomy. This [s]elf-determination
    is fundamental to personal autonomy. Accordingly, Canada and Ontarios laws of
    general application do not apply to them unless they so choose, or consent.
    They argue that this s.7 right to liberty included the right to choose their
    relationship with the State and to refuse arbitrary designation of their legal
    status in legislation. They are therefore free to pick and choose the laws to
    which they will be subject.

[8]

The appellants assert

that
while they are entitled to live in
    the geographic landmass known as Canada, they are not subject to any of the
    laws enacted by the Juristic Federal Unit Canada, or presumably provinces or
    municipalities that also enact laws, unless they consent. Arguably arbitrary
    designations or distinctions drawn by statutes, such as residency, or status
    as officers and directors of privately incorporated companies under provincial
    laws, do not apply to them without their consent. This, they say, flows from s.
    7 of the
Charter
and also from their reading of Article 1 of the
International
    Covenant on Civil and Political Rights
, which binds the Juristic Federal
    Unit Canada. Consequently they are not subject to the provisions of the
Income
    Tax Act
, R.S.C. 1985, c. 1 (5th
    Supp.), the
Excise Tax Act
, R.S.C. 1985, c. E-15, or various other pieces of legislation such as Ontarios
Business Corporations Act
, R.S.O.
    1990, c. B.16.

[9]

In essence, the appellants claim the right to live in Canada, but to be
    free from the obligations and language of any laws they do not choose to
    accept. This they say is an implication of [t]he right to choose as guaranteed
    by s.7 of the Charter.

[10]

Particularly
    irksome to the appellants is the lack of a prescribed definition of resident
    in the tax charging section of the
Income Tax Act
, s. 2(1):

An income tax shall be paid, as
    required by this Act, on the taxable income for each taxation year of every
    person resident in Canada at any time in the year.

[11]

The
    appellants profess confusion. In oral argument, Mr. Howard asserted:

If the
Income Tax Act
said: all human beings and
    legal persons living on the landmass Canada are required to pay an income tax,
    then we would not be here today. I wouldnt like it but we would not be here.
    But alas it does not say that, it says:

An
income tax s
hall be paid as required by this
Act,
on the taxable income for each
    taxation year of every person resident in Canada at any time of the year.

[12]

Mr.
    Howard added:

There is no definition of residency
    in the
Income Tax Act
.  The judge concluded he had the liberty of
    judicial interpretation in defining a residence. This is an error.  The
    responsibility and authority to establish to whom the law applies clearly falls
    to Parliament not the judiciary and Parliament has not done so. To do otherwise
    would be to usurp the role of the legislature.

[13]

The
    appellants misunderstand the allocation of responsibilities between the
    judiciary and Parliament. In declining to define the phrase every person
    resident in Canada in the
Income Tax Act
, Parliament was leaving the
    interpretation of the Act to the courts, as it is entitled to do.

[14]

To
    conclude, every assertion made by the appellants in their factum and in their summative
    statement is based on a selective reading of words and phrases in the
Charter
,
    several international covenants, and several Supreme Court of Canada decisions,
    none of which, properly interpreted, support their radical positions. At least
    as long as they continue to live in Canada, to reside here, the appellants are
    subject to federal and provincial laws that apply to residents of Canada,
    including the
Income Tax Act
.

[15]

The
    appeal is dismissed with costs payable by the appellants to the respondent in
    the amount of $5,000, all-inclusive.

P. Lauwers
    J.A.

G.
    Pardu J.A.

I.V.B.
    Nordheimer J.A.


